                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 16--01- BU- DLC-l
                       Plaintiff,

        vs.                                         ORDER

  ROYCE ALLEN SPENCER,

                       Defendant.

      Before the Court is Defendant Royce Allen Spencer' s Renewed Motion for

Early Termination of Supervised Release (Doc. 98). On April 2, 2019, with regard

to Spencer's first motion requesting early termination, the Court found that

Spencer was statutorily eligible for that relief and that his performance on

supervision warranted that relief. (Doc. 97 at 1-2.) Nonetheless, the Court denied

Spencer's first motion without prejudice after finding that Spencer had not yet

completed two-thirds of his term of supervised release as is required by this

Court's policy. Spencer has now completed two-thirds of his term and renewed his

request. As Spencer remains statutorily eligible under 18 U.S.C. § 3583 and has

continued to successfully abide by his conditions of release,

      IT IS ORDERED that Spencer's Motion (Doc. 97) is GRANTED. The term

of supervised release imposed by this Court' s April 20, 2017 Judgment is

                                        -1-
TERMINATED as of the date of this Order and Spencer is hereby DISCHARGED

from his sentence of supervised release in this case.

      DATED this     t3~ ay of June, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                        - 2-
